

Exhibit 10.89
 
STAAR SURGICAL COMPANY
FORM OF EXECUTIVE CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (this "Agreement"), dated as of
________________, is made by and between STAAR Surgical Company, a Delaware
corporation (the "Company"), and ____________________ ("Executive").
 
WITNESSETH:
 
WHEREAS, Executive is an executive of the Company and has made and is expected
to continue to make significant contributions to the short- and long-term
profitability, growth and financial strength of the Company;
 
WHEREAS, the Company recognizes that, as is the case for most publicly-held
companies, the possibility of a Change in Control exists;
 
WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
valued executives such as Executive, applicable in the event of a Change in
Control;
 
WHEREAS, the Company wishes to ensure that Executive is not practically disabled
from discharging his or her duties in respect of a proposed or actual
transaction involving a Change in Control;
 
WHEREAS, the Company desires to provide additional inducement for Executive to
continue to remain in the employ of the Company; and
 
WHEREAS, the Company and Executive acknowledge and agree that this Agreement
replaces and supersedes any other prior agreements, arrangements and
understandings, written or oral, between them concerning Executive's rights to
receive severance compensation and/or benefits from the Company in the context
of a Change in Control.
 
NOW, THEREFORE, the Company and Executive agree as follows:
 
1.           Certain Defined Terms.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:
 
1.1         "Base Pay" means Executive's annual base salary rate as in effect
from time to time.
 
1.2         "Board" means the Company's Board of Directors.
 
1.3         "Cause" means any of the following, each as determined in the
discretion of the Company's (or its successor's) Board:
 
(a)           any willful breach or habitual neglect of the duties which
Executive is required to perform;
 
 
 

--------------------------------------------------------------------------------

 

(b)           any act of dishonesty, fraud, insubordination, misrepresentation,
gross negligence or willful misconduct;
 
(c)           conviction of a felony; or
 
(d)           intentional violation of any Company policy.
 
Notwithstanding the foregoing, no act or failure to act on Executive's part will
be deemed "willful" unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that the action or omission was in the best
interest of the Company.
 
1.4         "Change in Control" means the occurrence of any one (or more) of the
following events:
 
(a)           any person, including a group as defined in Section 13(d)(3) of
the Exchange Act, but excluding Broadwood Partners, L.P. or a group of which it
is a member, becomes the beneficial owner of stock of the Company with respect
to which twenty-five percent (25%) or more of the total number of votes for the
election of the Board may be cast;
 
(b)           as a result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets or
contested election, or combination of the foregoing, persons who were directors
of the Company just prior to such event shall cease to constitute a majority of
the Board;
 
(c)           the stockholders of the Company shall approve an agreement
providing either for a transaction in which the Company will cease to be an
independent publicly owned corporation or for a sale or other disposition of all
or substantially all the assets of the Company;
 
(d)           acquisition in a single or series of related transactions,
including without limitation a tender offer or exchange offer, by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan), of beneficial ownership (within the meaning of Rule
13d-3 of the Exchange Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company's outstanding
securities; or
 
(e)           any other event that a majority of the incumbent Board in its sole
discretion determines to be a Change in Control.
 
Notwithstanding the foregoing, the formation of a holding company for the
Company in which the stockholdings of the holding company after its formation
are substantially the same as for the Company prior to the holding company
formation does not constitute a Change in Control for purposes of this
Agreement.
 
1.5         "Code" means the Internal Revenue Code of 1986, as amended.

 
-2-

--------------------------------------------------------------------------------

 
 
1.6         "Disability" means that Executive is (a) unable to perform the
essential functions of his or her position, with or without reasonable
accommodation, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (b) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, and is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
the Company's employees, or (c) determined to be totally disabled by the Social
Security Administration, as interpreted by the Company in its discretion, or (d)
deemed to be disabled in accordance with the applicable disability insurance
program of the Company, provided that the definition of "disability" applied
under such disability insurance program complies with the requirements of this
Section, as determined by the Company in its discretion.  A determination that
Executive has a Disability shall not be arbitrary or unreasonable and the
Company, in making such determination, shall take into consideration the opinion
of Executive's personal physician, if reasonably available, and any other
physician deemed appropriate by the Company, but such determination by the
Company shall be final and binding on the parties hereto.  The Company will
provide all applicable legally-required leaves to Executive, which shall be
provided on an unpaid basis unless pay is otherwise required under applicable
law.  This provision shall be interpreted and applied in a manner consistent
with all applicable laws, including laws regarding workers' compensation,
disability, and family and medical leave laws.
 
1.7         "Earned Bonus Amount" means an amount equal to the greater of (A)
the annual bonus earned by Executive for the Company's fiscal year immediately
preceding the Termination Year, prorated for the portion of the Termination Year
that elapsed prior to the Termination Date (unless the Termination Date occurs
prior to the Company’s payment of earned bonuses for the year immediately
preceding the Termination Year, in which case no proration will be necessary)
and (B) the amount of bonus accrued for the Executive for accounting purposes in
the Termination Year.  Notwithstanding the foregoing, if the Executive was not
employed by the Company in the fiscal year preceding the Termination Year, the
Earned Bonus Amount shall be the Executive's target bonus in the Termination
Year, reduced or increased by any Company performance factor generally applied
to executive bonuses in the preceding fiscal year and prorated for the portion
of the Termination Year that elapsed prior to the Termination Date; provided,
that, if the Executive was employed for part of the fiscal year preceding the
Termination Year the Earned Bonus Amount shall be the annualized amount of any
bonus earned for such preceding fiscal year, prorated for the portion of the
Termination Year that elapsed prior to the Termination Date (unless the
Termination Date occurs prior to the Company’s payment of earned bonuses for the
year immediately preceding the Termination Year, in which case no proration will
be necessary).
 
1.8         "Employee Benefits" means any Company-sponsored group health and
dental insurance plans that are provided to Executive as of the Termination
Date.  For the avoidance of doubt, Employee Benefits shall not include
contributions made by the Company to any retirement plan, pension plan or profit
sharing plan for the benefit of Executive in connection with amounts earned by
Executive.
 
1.9         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.10       "Good Reason" means that one or more of the following have occurred
without Executive's written consent:
 
(a)           Executive has experienced a material diminution in Base Pay after
the Company's public announcement of a Change in Control;
 
(b)           Executive has experienced a material diminution in his/her
authority, duties, responsibilities, or reporting structure as in effect
immediately prior to the Company's public announcement of a Change in Control;
 
(c)           Executive has been notified that he/she will experience a material
change in the geographic location at which he/she must perform his/her services
to the Company after a Change in Control; or
 
(d)           The Company has materially breached this Agreement, provided that
the effective date of any such material breach cannot occur until on or after a
Change in Control.
 
For purposes of this Agreement, Executive must tender any resignation from the
Company for "Good Reason" within ninety (90) days after the date that any one of
the events shown above in (a) through (d) has first occurred without Executive's
written consent within twelve (12) months following the Change in
Control.  Failure to terminate his/her employment within such ninety (90) day
period shall mean that Executive has forever waived his/her ability to resign
for Good Reason with respect to the event in question.  Executive's resignation
for Good Reason will only be effective if the Company has not cured or remedied
the Good Reason event within thirty (30) days after its receipt of the written
notice.  Such written notice must be provided to the Company within thirty (30)
days of the initial existence of the purported Good Reason event and shall
describe in detail the basis and underlying facts supporting Executive's belief
that a Good Reason event has occurred.  Failure to timely provide such written
notice to the Company means that Executive will be deemed to have consented to
and irrevocably waived the potential Good Reason event.  If the Company does
timely cure or remedy the Good Reason event, then Executive may either resign
his/her employment without Good Reason or Executive may continue to remain
employed subject to the terms of this Agreement.
 
1.11       "Qualifying Termination" means that Executive's employment with the
Company is either (i) terminated by the Company without Cause within twelve (12)
months following a Change in Control, or (ii) terminated by Executive for Good
Reason within fifteen (15) months following a Change in
Control.  Notwithstanding anything contained in this Agreement to the contrary,
if Executive's employment is terminated without Cause or for Good Reason prior
to a Change in Control, and the Board determines that such termination or Good
Reason event (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control and
who subsequently effectuates a Change in Control or (ii) otherwise occurred in
connection with, or in anticipation of, a Change in Control which actually
occurs, then, for all purposes of this Agreement, the date of a Change in
Control with respect to Executive shall mean the date immediately prior to the
date of such termination of Executive's employment or Good Reason event, as
applicable.  For the avoidance of doubt, termination of Executive's employment
by the Company for Cause, or due to Executive's death, Disability or voluntary
resignation, shall not constitute a Qualifying Termination.
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.12       "Target Bonus Amount" means Executive's potential bonus under any
bonus plan of the Company, assuming 100% achievement of Company and individual
performance criteria.
 
1.13       "Termination Date" means Executive's last day of employment with the
Company (and any Company subsidiary or affiliate) upon experiencing a Qualifying
Termination and where such termination of employment constitutes a "separation
from service" within the meaning of Code Section 409A.
 
2.           Termination.  If Executive experiences a Qualifying Termination,
then the following subsections in this Section 2 shall apply (with Sections 2.1
and 2.2 being subject to the effectiveness of the general release of claims
referenced in Section 2.5 below):
 
2.1         Executive shall receive from the Company severance pay in the
aggregate that equals (i) twelve months of Base Pay (at the greater of the rate
on the Termination Date, or the rate on the date immediately prior to the
Company's public announcement of the Change in Control), plus (ii) the Earned
Bonus Amount, plus (iii) the Target Bonus Amount.  The severance pay provided by
this Section 2.1 shall be paid to Executive in a single lump sum payment on the
thirtieth day (30th) day following Executive's Termination Date (or if such 30th
day falls on a weekend or holiday, on the next following business
day).  Notwithstanding the foregoing, if Executive's Qualifying Termination is
determined by the Company to be part of a group termination, then the severance
pay provided by this Section 2.1 shall instead be paid to Executive in a single
lump sum payment on the sixtieth day (60th) day following Executive's
Termination Date (or if such 60th day falls on a weekend or holiday, on the next
following business day).
 
2.2         For the twelve-month period commencing with the month following the
month in which Executive's Termination Date occurs, the Company shall continue
to provide to Executive all Employee Benefits which were received by, or with
respect to, Executive as of the Termination Date, at the same expense to
Executive as before the Termination Date subject to immediate cessation in a
manner consistent with applicable law if Executive is offered comparable
employee benefits coverage in connection with new employment.  For purposes of
the foregoing, the Company shall provide Executive with the appropriate
notice(s) informing Executive of the right to elect continuation coverage under
the Company's group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA"), and, in turn, Executive shall be
responsible for timely electing COBRA continuation coverage following
Executive's Termination Date.  Executive shall provide advance written notice to
the Company informing the Company when and if Executive is offered or becomes
eligible for other employee benefits in connection with new employment.  In
addition, if periodically requested by the Company, Executive will provide the
Company with written confirmation that he/she has not been offered other
employee benefits.  The availability of Executive's continued participation in
the Employee Benefits and the Company's obligation to maintain the level of
Executive's share of the cost of such benefits, shall be subject to the terms
and conditions of the plan documents governing the Employee
Benefits.  Notwithstanding any provision in this Section 2.2, the availability
of Executive's continued participation in the Employee Benefits and the
Company's obligation to maintain the level of Executive's share of the cost of
such benefits, shall be subject to the terms and conditions of the plan
documents governing the Employee Benefits and is conditioned on the Company's
ability to provide such benefits without creating a discriminatory arrangement
that would subject the Company to any excise tax imposed under the Code.  To the
extent that the Company's payment of COBRA premiums on behalf of Executive in
accordance with this Section 2.2 would create a discriminatory arrangement that
subjects the Company to any excise tax imposed under the Code, or the Company
otherwise determines in its reasonable discretion that payment of COBRA premiums
is impermissible or impractical, the Company shall instead provide Executive
with a cash lump sum payment in an amount equal to the monthly COBRA premium
that would otherwise be payable by Executive to continue the Employee Benefits
multiplied by twelve, which shall be paid to Executive at the same time as the
severance pay provided under Section 2.1 above.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.3         As of his/her Termination Date, Executive shall also be paid for
his/her accrued but unpaid salary and vacation and unreimbursed valid business
expenses that were submitted in accordance with Company policies and procedures,
and shall be eligible for other vested benefits pursuant to the express terms of
any employee benefit plan.
 
2.4         In the event that it is determined that any payment or distribution
of any type to or for the benefit of Executive made by the Company, by any of
its affiliates, by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company's assets (within
the meaning of Code Section 280G, and the regulations thereunder) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the "Total
Payments"), would be subject to the excise tax imposed by Code Section 4999 or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest or penalties, are collectively referred to as
the "Excise Tax"), then such payments or distributions shall be payable either
in (x) full or (y) as to such lesser amount which would result in no portion of
such payments or distributions being subject to the Excise Tax and Executive
shall receive the greater, on an after-tax basis, of (x) or (y) above.  In order
to produce the best possible after-tax result, for Executive, Executive hereby
agrees to the reduction of any payments or benefits under this Agreement, as
well as any other payments or benefits provided for under agreements entered
into between Executive and the Company that are included in the calculation of
the Total Payments, such as, for example, the accelerated vesting of equity
awards.  If a reduction in the Total Payments constituting "parachute payments"
is necessary so that no portion of such Total Payments is subject to the excise
tax under Section 4999 of the Code, the reduction shall occur in the following
order: (1) reduction of cash payments for which the full amount is treated as a
parachute payment; (2) cancellation of any accelerated vesting of equity awards;
and (3) reduction of any continued employee benefits.  In selecting the equity
awards (if any) for which vesting will be reduced under clause (2) of the
preceding sentence, awards shall be selected in a manner that maximizes the
after-tax aggregate amount of Total Payments provided to Executive, provided
that if (and only if) necessary in order to avoid the imposition of an
additional tax under Section 409A of the Code, awards instead shall be selected
in the reverse order of the date of grant.  For the avoidance of doubt, for
purposes of measuring an equity compensation award's value to Executive when
performing the foregoing comparison between (x) and (y) above, such award's
value shall equal the then aggregate fair market value of the vested shares
underlying the award less any aggregate exercise price less applicable
taxes.  Also, if two or more equity awards are granted on the same date, each
award will be reduced on a pro-rata basis.  In no event shall the Executive have
any discretion with respect to the ordering of payment reductions.  All
mathematical determinations and all determinations of whether any of the Total
Payments are "parachute payments" (within the meaning of Code Section 280G) that
are required to be made under this Section 2.4, shall be made by a nationally
recognized independent audit firm not currently retained by the Company most
recently prior to the Change in Control (the "Accountants"), who shall provide
their determination, together with detailed supporting calculations regarding
the amount of any relevant matters, both to the Company and to Executive within
seven (7) business days of Executive's Termination Date, if applicable, or such
earlier time as is requested by the Company.  Such determination shall be made
by the Accountants using reasonable good faith interpretations of the Code.  Any
determination by the Accountants shall be binding upon the Company and
Executive, absent manifest error.  The Company shall pay the fees and costs of
the Accountants which are incurred in connection with this Section 2.4.

 
-6-

--------------------------------------------------------------------------------

 
 
2.5         All payments and benefits provided under Sections 2.1 and 2.2 are
conditioned on and subject to Executive's continuing compliance with this
Agreement and Executive's timely execution (and non-revocation and
effectiveness) of a general release of claims in the form attached hereto as
Exhibit A (or as may be reasonably modified by the Company in its reasonable
discretion).  There is no entitlement to any payments or benefits unless and
until such release of claims is effective.  Such release of claims must become
effective within thirty (30) days after the Termination Date (or, in the case
Executive's Qualifying Termination is determined by the Company to be part of a
group termination, within sixty (60) days after the Termination Date), or else
Executive will be deemed to have waived all rights to any payments or benefits
under this Agreement.  In addition, if during the twelve-month period after the
Termination Date (the "Severance Period"), Executive receives or is entitled to
receive payments or benefits under the WARN Act or similar state law, the
severance pay for which Executive is potentially eligible under this Agreement
will be correspondingly reduced on a dollar-for-dollar basis by the amount of
any such payments or benefits Executive receives or is entitled to receive
during the Severance Period in a manner that complies with Code Section
409A.  If Executive has any rights to severance compensation and/or benefits
upon termination of employment under any employment agreement or other Company
plan, program, agreement, policy or practice, this Agreement is intended to
completely supersede any such rights, and Executive shall be entitled to
severance compensation and benefits only as set forth under this Agreement and
not under any other arrangement with the Company.
 
3.           Successors and Binding Agreement.
 
3.1           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
"Company" for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.2         This Agreement will inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
 
3.3         This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 3.1 and 3.2.  Without limiting the generality or effect of
the foregoing, Executive's right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive's will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 3.3, the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
 
4.           No Retention Rights.  This Agreement is not an employment agreement
and does not give Executive the right to be retained by the Company (or its
subsidiaries or affiliates) and Executive agrees that he/she is an
employee-at-will.  The Company (or its subsidiaries or affiliates) reserves the
right to terminate Executive's service as an employee at any time and for any
reason.
 
5.           Notices.  For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS
addressed to the Company (to the attention of the Company's General Counsel) at
its principal executive office and to Executive at his/her principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
 
6.           Validity.  If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.
 
7.           Governing Law.  This Agreement is governed by the laws of the State
of California, without reference to the conflict of law provisions thereof.
 
 
-8-

--------------------------------------------------------------------------------

 

8.          Miscellaneous.
 
8.1         No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
Executive and the Company.  Notwithstanding the preceding sentence, the Company
may terminate or amend this Agreement at any time, in whole or in part, and in
any manner, and for any reason provided that the termination or amendment of
this Agreement will be effective only after one (1) year advance written notice
to Executive if such amendment or termination would result in a reduction of
benefits that Executive would have otherwise been able to receive under the
pre-amended Agreement.
 
8.2         No waiver by either party hereto at any time of any breach by the
other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
8.3         This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes any and all prior agreements
of the parties with respect to such subject matter.  No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.
 
8.4         Notwithstanding any provision in this Agreement to the contrary,
this Agreement shall automatically terminate without consideration upon the
termination of Executive's employment with the Company for any reason other than
a Qualifying Termination.
 
9.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
 
10.        Code Section 409A.  This Agreement is intended to comply with, or be
exempt from, the requirements of Code Section 409A.  In the event this Agreement
or any benefit paid to Executive hereunder is deemed to be subject to Code
Section 409A, Executive consents to the Company adopting such conforming
amendments as the Company deems necessary, in its reasonable discretion, to
comply with Code Section 409A.  Each payment made pursuant to any provision of
this Agreement shall be considered a separate payment and not one of a series of
payments for purposes of Code Section 409A.  In addition, if upon Executive's
"separation from service" within the meaning of Code Section 409A, he or she is
then a "specified employee" (as defined in Code Section 409A), then only to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company shall defer payment of "nonqualified
deferred compensation" subject to Code Section 409A payable as a result of and
within six (6) months following such "separation from service" under this
Agreement until the earlier of (i) the first business day of the seventh month
following Executive's "separation from service," or (ii) ten (10) days after the
Company receives written notification of Executive's death.  Any such delayed
payments shall be made without interest.
 
11.        Withholding.  All payments and benefits made under this Agreement
shall be subject to reduction to reflect any withholding taxes or other amounts
required by applicable law or regulation.
 
 
-9-

--------------------------------------------------------------------------------

 
 
12.         Restrictive Covenants.  Executive must fully comply with the
provisions specified in this Section 12 and also with all of the Company's
written policies and procedures.  In addition, Executive may be required to
repay to the Company certain previously paid compensation (including, without
limitation, payments and benefits provided under this Agreement) in accordance
with Company policies and/or applicable law in the event that Executive breaches
any provision of this Agreement.
 
12.1       Nondisparagement.  Executive will not disparage the Company, its
directors, officers, employees, affiliates, subsidiaries, predecessors,
successors or assigns in any written or oral communications to any third
party.  Executive further agrees that he/she will not direct anyone to make any
disparaging oral or written remarks to any third parties.
 
12.2       Nonsolicit.  During Executive's employment with the Company and for
twelve (12) months after Executive's Termination Date, Executive shall not,
directly or indirectly, either as an individual or as an employee, agent,
consultant, advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender, or in any other capacity whatsoever, of any
person, firm, corporation or partnership: (i) solicit, induce, recruit or
encourage any of the Company's employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, or
encourage any of the Company's employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the Company or (ii) use the Company's
trade secret information to solicit and/or negotiate with any of the Company's
customers, or use such trade secret information to disrupt, damage, impair, or
interfere with the Company's business.  Subject to the limitations noted herein,
the Executive is not, however, restricted from being employed by or engaged in
any type of business following the termination of the Executive's employment
relationship with the Company.
 
12.3       Nondisclosure.  Notwithstanding any requirement that the Company may
have to publicly disclose the terms of this Agreement pursuant to applicable law
or regulations, Executive agrees to use reasonable efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as "Agreement Information").  Executive also agrees to take every
reasonable precaution to prevent disclosure of any Agreement Information to
third parties, except for disclosures required by law or absolutely necessary
with respect to Executive's immediate family members or personal advisors who
shall also agree to maintain the confidentiality of the Agreement Information.
 
12.4       Confidentiality.  Executive shall not, except as required by any
court or administrative agency, without the written consent of the Board or a
person authorized thereby, disclose to any person, other than an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by Executive or his duties to the Company, any
confidential information obtained by him while in the employ of the Company with
respect to any of the Company's inventions, processes, customers, methods of
distribution, methods of manufacturing, attorney-client communications, pending
or contemplated acquisitions, other trade secrets, or any other material which
the Company is obliged to keep confidential pursuant to any confidentiality
agreement or protective order; provided, however, that confidential information
shall not include any information now known or which becomes known generally to
the public (other than as a result of an unauthorized disclosure by Executive)
or any information of a type not otherwise considered confidential by a person
engaged in the same business or a business similar to that conducted by the
Company.
 
 
-10-

--------------------------------------------------------------------------------

 
 
12.5       Remedy for Breach.  The parties hereto agree that, in the event of
breach or threatened breach of any covenants herein, the damage or imminent
damage shall be inestimable, and that therefore any remedy at law or in damages
shall be inadequate. Accordingly, the parties hereto agree that the Company and
Executive shall be entitled to apply for injunctive relief in the event of any
breach or threatened breach of any of such provisions by Executive or the
Company, in addition to any other relief (including damages) available to the
Company or Executive under this Agreement or under law.
 
13.         Arbitration.  The Company and Executive hereby agree that any and
all disputes, claims or controversies arising out of or relating to this
Agreement, the employment relationship between the parties, the termination of
this Agreement or the termination of the employment relationship, that are not
resolved by their mutual agreement shall be resolved by final and binding
arbitration by a neutral arbitrator.  The Company and Executive further agree
that this Agreement is subject to and enforceable under the provisions of the
Federal Arbitration Act (the "FAA"), 9 U.S.C. § § 1 et seq.  Notwithstanding the
foregoing, nothing in this provision shall prohibit or limit the parties from
seeking provisional relief pursuant to California Code of Civil Procedure
Section 1281.8, in each case without the necessity to post a bond or other
collateral.  The selection of the arbitrator and the arbitration proceedings
will be conducted in accordance with the applicable rules of the American
Arbitration Association ("AAA") in effect at the time of filing of the demand
for arbitration, and will take place in Los Angeles, California.  BY SIGNING
THIS AGREEMENT, EXECUTIVE AND THE COMPANY HEREBY WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE, CLAIM OR CONTROVERSY DECIDED BY A JUDGE OR JURY IN A COURT.
 
* * * * *
 
[SIGNATURE PAGE TO CHANGE IN CONTROL AGREEMENT FOLLOWS]
 
 
-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.  By signing below, Executive
acknowledges that he/she (i) has received a copy of this Agreement, (ii) is
voluntarily entering into this Agreement and (iii) is agreeing to be bound by
the terms of this Agreement.
 

 
"COMPANY"
     
STAAR SURGICAL COMPANY
     
By:
           
Its:
         
"EXECUTIVE"
            
[Print Name]

 
 
-12-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE OF CLAIMS
 
 
Exhibit A

--------------------------------------------------------------------------------

 

GENERAL RELEASE OF CLAIMS
 
I, _________________________ (hereinafter referred to as the "Releasing Party"),
do as follows in consideration for STAAR Surgical Company's agreement to provide
me with the payments and benefits referenced in the "STAAR Surgical Company
Change in Control Agreement" to which this Release is attached, less applicable
payroll deductions, which I acknowledge is consideration beyond that to which I
am otherwise entitled:
 
1.           Fully release and discharge forever STAAR Surgical Company and its
agents, employees, officers, directors, trustees, representatives, owners,
attorneys, subsidiaries, related corporations, assigns, successors, and
affiliated organizations (hereafter referred to collectively as the "Released
Parties"), and each and all of them, from any and all liabilities, claims,
causes of action, charges, complaints, obligations, costs, losses, damages,
injuries, attorneys' fees, and other legal responsibilities, of any form
whatsoever, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent, which Releasing Party or Releasing Party's heirs, administrators,
executors, successors in interest, and/or assigns have incurred or expect to
incur, or now own or hold, or have at any time heretofore owned or held, or may
at any time own, hold, or claim to hold by reason of any matter or thing arising
from any cause whatsoever prior to the date of the Releasing Party's execution
of this Release.
 
2.           Without limiting the generality of the foregoing, and by way of
example only, I fully release and discharge each and all of the Released Parties
from any and all claims, demands, rights, and causes of action that have been or
could be alleged against any of said Released Parties (a) in connection with my
employment, prior employment agreements, or the termination of such employment;
(b) in connection with any and all matters pertaining to my employment by any of
the Released Parties, including, but not limited to, any and all compensation,
salaries, wages, bonuses, commissions, overtime, monies, pay, allowances,
benefits, sick pay, severance pay, retention pay or benefits, paid leave
benefits, vacation pay, penalties, interest, damages, and promises on any and
all of the above; and (c) under or in connection with the state and federal age
discrimination laws, as explained further in Section 3 below.  Notwithstanding
the foregoing, this Release does not apply to any claims that cannot be released
as a matter of law.
 
3.           Without limiting the scope of this Release in any way, I also
certify that this Release constitutes a knowing and voluntary waiver of any and
all rights or claims that exist or that I have or may claim to have under the
Federal Age Discrimination in Employment Act ("ADEA"), as amended by the Older
Workers Benefit Protection Act of 1990 ("OWBPA"), which is set forth at 29
U.S.C. § § 621, et seq.  This Release does not govern any rights or claims that
may arise under the ADEA after the date this Release is signed by the Releasing
Party.
 
 
-1-

--------------------------------------------------------------------------------

 

4.           This Release extends to any and all claims including, but not
limited to, any alleged (a) violation of the National Labor Relations Act, Title
VII of the Civil Rights Act, the California Fair Employment and Housing Act, the
Americans With Disabilities Act of 1990, the ADEA, as amended by the OWBPA, the
Fair Labor Standards Act, the California Labor Code, the applicable California
Wage Order, the California Private Attorneys General Act, the Occupational
Safety and Health Act, the Consolidated Omnibus Budget Reconciliation Act of
1985; (b) discrimination on the basis of national origin, sex, race, religion,
age, disability, marital status, or any other characteristic protected by law,
breach of any express or implied employment contract or agreement, wrongful
discharge, breach of the implied covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, fraud, retaliation,
misrepresentation, defamation, interference with prospective economic advantage,
failure to pay wages due or other monies owed; and (c) any other violation of
any local, state or federal law, regulation or ordinance and/or public policy,
contract, or tort or common law claim having any bearing whatsoever on the terms
and conditions of employment with any of the Released Parties, including, but
not limited to, any allegations for costs, fees, including attorneys' fees,
incurred in any of these matters, which the Releasing Party ever had, now has,
or may have as of the date of this Release.  Notwithstanding the foregoing, this
Release does not apply to any claims that cannot be released as a matter of law.
 
5.           Acknowledge that I have been fully compensated for all labor and
services performed for the Released Parties and have been reimbursed for all
business expenses incurred on behalf of the Released Parties through the date I
signed this Release, and that the Released Parties do not owe me any expense
reimbursement amounts or any wages, including any vacation, paid time off
benefits, or sick pay.
 
6.           Acknowledge that this Release constitutes written notice that the
Releasing Party has been advised to consult with an attorney prior to executing
this Release and that the Releasing Party has carefully considered other
alternatives to executing this Release.
 
7.           Waive any right that I may have to re-employment by the Released
Parties and agree that I have no expectation or intent for re-employment with
the Released Parties.
 
8.           Agree not to damage, disparage, disrupt or interfere with the
Released Parties' business or to undermine, in any way, the Released Parties'
relationships or potential relationships with any actual or prospective
employee, vendor or customer.  The Releasing Party further agrees not to make
critical, negative or disparaging remarks about the Released Parties or their
services or products.  The Releasing Party understands and agrees that any
violation of this provision shall be a material breach of this Release.
 
9.           Understand that the aforementioned consideration is not to be
construed as an admission on the part of said Released Parties of any liability
whatsoever and that the Released Parties deny that they have engaged in any
wrongdoing or have any liability whatsoever.
 
10.         Understand that the Released Parties dispute that any amounts
whatsoever are owed to the Releasing Party, but wish to avoid the disruption,
inconvenience, and the administrative, legal, and other costs associated with
any litigation or other claims by the Releasing Party.  Accordingly, the
RELEASING  PARTY AGREES  NOT TO DISCLOSE, PUBLICIZE OR ALLOW OR CAUSE TO BE
PUBLICIZED OR DISCLOSED ANY OF THE TERMS AND CONDITIONS OF THIS RELEASE, THE
SETTLEMENT, OR THAT THIS OR ANY SETTLEMENT OR RELEASE HAS BEEN ENTERED INTO,
EXCEPT FOR DISCLOSURES TO THE RELEASING PARTY'S SPOUSE AND TAX CONSULTANT,
UNLESS SUCH PUBLICATION OR DISCLOSURE IS REQUIRED OR COMPELLED BY LAW OR IS
NECESSARY TO ENFORCE THIS RELEASE.
 
 
-2-

--------------------------------------------------------------------------------

 
 
11.         Acknowledge that in the event of a lawsuit in which any party claims
a breach of this Release, the prevailing party shall be entitled to reasonable
attorneys' fees and costs.
 
12.         Agree to return all amounts paid pursuant to this Release and to
indemnify and hold harmless each of the Released Parties for and against any and
all costs, losses or liability, whatsoever, including reasonable attorneys'
fees, caused by my breach of the non-disclosure or non-publicity provisions
contained herein.  Furthermore, the Releasing Party agrees that the return or
obligation to return any amounts paid pursuant to this Release due to the
Releasing Party's breach of the non-disclosure or non-publicity provisions of
this Release will not abrogate or affect in any way the Releasing Party's full
release of any and all claims against the Released Parties.
 
13.         Except as otherwise provided for herein, the Releasing Party
expressly releases any and all claims, damages, and causes of action whatsoever,
of whatever kind or nature, whether known or unknown, or suspected or
unsuspected, against the Released Parties.  The Releasing Party understands that
this Release SHALL APPLY TO ALL UNKNOWN OR UNANTICIPATED CLAIMS, DAMAGES AND
CAUSES OF ACTION, AS WELL AS THOSE KNOWN AND ANTICIPATED, and does hereby waive
any and all rights under Section 1542 of the California Civil Code, which reads
as follows:
 
Section 1542. A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known to him or her must have materially affected his or
her settlement with the debtor.
 
14.         Understand and agree that the Releasing Party will not, for any
reason, disclose to others or use for the benefit of anyone other than the
Released Parties any trade secret, confidential or proprietary information of
the Released Parties, including, but not limited to, information relating to the
Released Parties' customers, clients, employees, consultants, affiliates,
products, know-how, techniques, computer systems, programs, policies and
procedures, research projects, future developments, costs, profits, pricing,
customer and client business information.  The Releasing Party further
understands and agrees that the use of any trade secret, confidential or
proprietary information belonging to the Released Parties shall be a material
breach of this Release.  The Releasing Party further certifies that he or she
will not keep in his or her possession or under his or her control any
specifications, formulae, notes, reports, proposals, correspondence, customer
lists, sales bulletins, pricing information, planning documents, or copies of
them, or any other property of the Released Parties.  The Releasing Party will
return all such documents and property to the company after his or her
separation from the company, and not later than 72 hours after this Release is
executed.
 
15.         Acknowledge that I am aware of my right to revoke this Release at
any time within the seven-day period following the date I sign it and that the
Release shall not become effective or enforceable until the seven-day revocation
period expires.  Revocation may be accomplished by providing written notice to:
 
STAAR Surgical Company
Attn:  Charles Kaufman

 
-3-

--------------------------------------------------------------------------------

 


1911 Walker Avenue
Monrovia, CA 91016


I understand that I will relinquish any right I have to the consideration
specified in this Release if I exercise my right to revoke it.
 
16.         Acknowledge that I am relying solely upon the contents of this
Release and am not relying on any other representations whatsoever of the
Released Parties as an inducement to enter into this agreement and Release.
 
17.         The Releasing Party further acknowledges that the Releasing Party
(a) has read this Release, including Attachment "1", (b) has been provided a
full and ample opportunity to study it, including a period of at least 45 days
within which to consider it (although the Releasing Party may voluntarily choose
to execute the Release earlier), (c) has been advised in writing to consult with
an attorney prior to signing it, and (d) is signing it voluntarily with full
knowledge that it is intended, to the maximum extent permitted by law, as a
complete release and waiver of any and all claims.
 
Dated:
 
 
  
     
(Executive)
       
Dated:
  
 
 
     
Charles Kaufman
     
for STAAR Surgical Company


 
-4-

--------------------------------------------------------------------------------

 

ATTACHMENT 1
 
[OWBPA Informational Disclosure]

 
-5-

--------------------------------------------------------------------------------

 